Title: John Adams to the president of Congress, 9 March 1784
From: Adams, John
To: President of Congress


        
          Sir
          The Hague March 9th 1784.
        
        On the Eighteenth of February the Baron de Thulemeyer, Envoy Extraordinary to their High Mightinesses from the King of Prussia, did me the Honour of a Visit, but as he found I had Company, he soon took his Leave, and as I accompanied him to the Head of the Stairs, he told me, he had Something to propose to me from the King and desired to know, when he might call again. I offered to return his Visit at any hour he pleased. He chose to call upon me, and named Eleven the next day, at which hour he came, and told me “That the King who honoured him with a Personal Correspondence and was acquainted by Reputation with my Character, had directed him to make me a Visit, and to say to me, that as his Subjects had Occasion for our Tobacco, and some other things, and as we had occasion for Silesia Linens and some other Productions of his Dominions, he thought an Arrangement might be made between his Crown and the United States, which would be beneficial to both” and the Baron desired to know my Sentiments of it.
        I answered him, “that I was very Sensible of the Honour done me by his Majesty but that I had singly no Authority to treat or enter into Conferences Officially upon the Subjects that Congress had been pleased to confer upon their Ministers at the late Peace, Authority to enter into Conferences: that I could do nothing but in Concurrence, with Mr: Franklin and Mr: Jay, who were at Paris, but I thought I could answer for the good dispositions of those Ministers, as well as my own, for forming an Arrangement between the two Powers which might be beneficial to both. That I would write to those Ministers an Account of what had passed.[”] He desired I would; and said he would write by the first Post to the King, and enquire if his Majesty, had any Thing in Particular to propose,

would inform him of my Answer, and wait his farther Orders which probably he should receive as soon as I should have an Answer from Paris.
        I wrote the next day, and on Saturday last, receiv’d an Answer from Dr: Franklin and Mr: Jay, in which they say that they are perswaded, “that the Communication of the friendly Disposition of his Prussian Majesty, made to you by the Baron de Thulemeier will give great Pleasure to Congress. The Respect with which the Reputation of that great Prince has impressed the United States early induced them to consider his Friendship as a desireable Object, and We are happy in being authorized to assure his Majesty that they will most chearfully enter into such Commercial Treaty with him, as being founded on Principles of Reciprocity may be Productive of equal Benefit to both Countries. Altho’ We have no Commission to conclude such a Treaty, yet our Instructions from Congress enable us to join with the Kings Minister in preparing a Draft of such a Treaty, which being sent to Congress they would, together with a Commission to conclude the Treaty give us pointed Instructions on the subject, and much time might be thereby Saved, if you are of this Opinion, and his Majesty should be pleased to approve such a Measure, We think the Articles may be discussed between you and the Baron in the first Instance on the Principles which govern in the Treaties, you mention, both of which have been approved and ratified (i.e. with Holland, and Sweeden). that being done, we might confer together and write a joint Letter to Congress on the Subject: We shall nevertheless make this Communication a Part of our next Dispatch to Congress.”
        Yesterday meeting the Baron at Court, on Occasion of the Prince of Orange’s Birth day, he told me he had receiv’d another Letter from the King, and would call upon me in the Evening, which he did, and informed me, that the King had written to him, that he was collecting all Necessary Papers, and would soon send them to him, with his further Propositions to be made to me. I shewed him my Letter from Paris, with which he was well satisfied.
        He added, that the King, had directed him, to mention, Rice, and Indigo, as Articles in demand in his Ports of Embden and Stettin and that, a large Quantity of Virginia Tobacco, had been this year purchased in those Ports for the Baltic Market, and that the excellent Porcelaine of Saxony might be a desirable Article for the Americans.
        I beg Leave to submit to Congress, whether the Model of the

Treaty with Holland or Sweeden may not in general be convenient for one with Prussia, as also the Propriety of sending a full Power to their Ministers at the late Peace, or one or more of them, to conclude this Business.
        With a great deal of Difficulty, and at a dear Rate, I have at last obtained Money to Save Mr: Morris’s Bills which are payable this month, from going back. Messrs: Willinks and Co: will transmit the Contract for the Ratification of Congress. It is much to be lamented, that we are obliged to agree to so high terms but there was Absolutely no other Alternative but this, or protesting the Bills. This Business has hitherto necessarily prevented me from joining my Colleagues at Paris, in the execution of our Instructions.
        With great Respect, I have the honour to be, / Sir, / Your most Obedient / And most humble Servant
        
          John Adams.
        
      